Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7 and 16 have been amended. Claims 7 – 18 and 20 – 21 are rejected under 
35 U.S.C 103. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
Response to Arguments
The following is in response to applicant’s remarks filed 08/12/2021.
The applicant argues that Han does not teach the high nickel positive active material amended from claim 19 into independent claims 7 and 16. Further, the applicant argues that Niida, Shizuka, and Westphal do not remedy this deficiency as they do not teach the cathode active material or that the cathode active material be in a mixture of two cathode active materials. 
The examiner respectfully disagrees as Han does teach the newly amended limitations previously appearing in claim 19. 
Further, the examiner maintains that the teachings of the beneficial characteristics resulting from modifying the resistivity of the lithium composite oxide cathode materials as taught in both Niida and Shizuka would have been obvious to motivate one to optimize the resistivity of the mixed cathode system of Han. Further, the relationship between overmixing causing the destruction of conductive pathways in lithium composite oxide materials resulting in higher resistivity (shown in Westphal) would motivate one to optimize the mixing steps of Han to provide the beneficial resistivity values of Niida and Shizuka. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, and Niida, US20200014021A1.

Regarding claim 7, Han teaches a lithium-ion secondary battery comprising:
	A negative electrode plate 
	A separator
An electrolyte; and 
a positive electrode plate (cathode)[0038], comprising:
a positive electrode current collector (cathode current collector)[0038]; and
a positive active material layer disposed on at least one surface of the positive electrode current collector (cathode mixture coated on cathode current collector)[0038], wherein the positive active material layer comprises a first positive active material (first active material)[claim 1] represented by formula (1) and a second positive active material (second cathode active material)[claim 1] represented by formula (2),

Li1+x Nia Cob M1-a-b O2-y Ay  (1)
(Lix (Niv Mnw Coy Mz-) O2-t At = formula 1)[claim 1]

in the formula (1), −0.1<x<0.2, 0.5 ≤a < 1, 0 < b < 0.5, 0.7 ≤ a + b < 1, 0 ≤ y < 0.1; (0 ≤ v ≤ 0.9, 0 ≤ y ≤ 0.9, 0 ≤ v + y ≤ 1.8, 0 ≤ t ≤ 0.2)[0012] M is one of two of Mn and Al (M is a meal or transition metal having an oxidation number of 2 or 4)[0013] and A is one or two of S and F (A is a monovalent or divalent anion)[0013].
Li1+z Mnc N2-c O4-d Bd  (2)
(Lia Mn2-b M’b O4-c A’c = formula 2)[claim 1]
in the formula (2), −0.1<z<0.2, 0<C<2, 0<d<1; N comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce; and B comprises one or more of S, N, F, Cl, Br and I (0.8<a<1.3, 
Han does not explicitly teach wherein the positive electrode plate has a resistivity of 3500 Ω·m or less or the mixing process that improves the resistivity of the positive electrode active material.
	Niida teaches a positive electrode with using lithium transition metal oxides (lithium nickel cobalt oxide and lithium manganese oxide)[0041] wherein a method of producing the positive electrode [0068] results in a positive electrode plate resistivity of 151 – 350 ohm-m [table 1][0026][0029]. Further, Niida teaches that a resistivity within this range results in improved cycle characteristics [0030][0032].
	Then it would have been obvious to one skilled in the art before the filing date to apply the method as taught in Niida resulting in the beneficial resistivity range of Niida with the positive electrode of Han to achieve improved cycle characteristics. 

Claims 7 - 9, 16 -18, and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, further in view of Shizuka, US20090011334A1 and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF).

Regarding claim 7, Han teaches a lithium-ion secondary battery comprising:
	A negative electrode plate 
	A separator
An electrolyte; and 

a positive electrode current collector (cathode current collector)[0038]; and
a positive active material layer disposed on at least one surface of the positive electrode current collector (cathode mixture coated on cathode current collector)[0038], wherein the positive active material layer comprises a first positive active material (first active material)[claim 1] represented by formula (1) and a second positive active material (second cathode active material)[claim 1] represented by formula (2),

Li1+x Nia Cob M1-a-b O2-y Ay  (1)
(Lix (Niv Mnw Coy Mz-) O2-t At = formula 1)[claim 1]

in the formula (1), −0.1<x<0.2, 0.5 ≤a < 1, 0 < b < 0.5, 0.7 ≤ a + b < 1, 0 ≤ y < 0.1; (0 ≤ v ≤ 0.9, 0 ≤ y ≤ 0.9, 0 ≤ v + y ≤ 1.8, 0 ≤ t ≤ 0.2)[0012] M is one of two of Mn and Al (M is a meal or transition metal having an oxidation number of 2 or 4)[0013] and A is one or two of S and F (A is a monovalent or divalent anion)[0013].

Li1+z Mnc N2-c O4-d Bd  (2)
(Lia Mn2-b M’b O4-c A’c = formula 2)[claim 1]
in the formula (2), −0.1<z<0.2, 0<C<2, 0<d<1; N comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce; and B comprises one or more of S, N, F, Cl, Br and I (0.8<a<1.3, 0<b<0.5, 0<c<0.3)[claim1] ](M refers to any metal or transition metal with an oxidation number of 2+ - 4+)[claim 1](A is a monovalent or divalent anion)[claim 1] and
Han does not explicitly teach wherein the positive electrode plate has a resistivity of 3500 Ω·m or less or the mixing process that improves the resistivity of the positive electrode active material.
Shizuka teaches a lithium metal oxide positive electrode active material wherein the volume resistivity is taught to be within the range of 50 Ω·m – 5,000 Ω·m. Further, it is taught that outside of this range the battery performance or the battery safety is compromised [0068][0069][0070].
Westphal teaches a relationship between lithium metal oxide electrode active material mixing, and its impact on resistivity. Specifically, over mixing has a negative impact on resulting resistivity value [fig. 8]. 
Finally, it would have been obvious to one skilled in the art at the time of filing to combine the teachings of Shizuka for a preferred resistivity range with the relationship between mixing and resistivity laid out in Westphal to arrive at the claimed invention by modify the mixing of Han through routine optimization.

Regarding claim 8, combined Han teaches the lithium-ion secondary battery according to claim 7,
Han does not explicitly teach wherein the electrolyte has an ionic conductivity of 6.8 mS/cm or more.
However, Han teaches an electrolyte containing the same salt electrolytic lithium salt [0053] and organic solvent [0050] used in the application in the same concertation (1 M)[0061]. The claimed property of an ionic conductivity in the claimed range is then seen as an inherent property of the electrolyte solution of Han.

Regarding claim 9, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Han does not explicitly teach wherein the electrolyte has an ionic conductivity of 7 mS/cm or more.
However, Han teaches an electrolyte containing the same salt electrolytic lithium salt [0053] and organic solvent [0050] used in the application in the same concentration (1 M)[0061]. The claimed property of an ionic conductivity in the claimed range is then seen as an inherent property of the electrolyte solution of Han.

Regarding claim 16, Han teaches a process for preparing a positive electrode plate, comprising the steps of:
mixing a positive active material, a conductive agent, a binder, and a solvent to prepare a pre-slurry (mixing first and second material)[0058](conducive material)[0041](binder)[0042](solvent NMP)[0038];
coating the positive electrode slurry onto at least one surface of a positive electrode current collector to prepare the positive electrode plate (coating positive electrode paste onto current collector)[0045];
wherein the first positive active material is a compound represented by formula (1) and a second positive active material (second cathode active material)[claim 1] represented by formula (2),

Li1+x Nia Cob M1-a-b O2-y Ay  (1)
x (Niv Mnw Coy Mz-) O2-t At = formula 1)[claim 1]

in the formula (1), −0.1<x<0.2, 0.5 ≤a < 1, 0 < b < 0.5, 0.7 ≤ a + b < 1, 0 ≤ y < 0.1; (0 ≤ v ≤ 0.9, 0 ≤ y ≤ 0.9, 0 ≤ v + y ≤ 1.8, 0 ≤ t ≤ 0.2)[0012] M is one of two of Mn and Al (M is a meal or transition metal having an oxidation number of 2 or 4)[0013] and A is one or two of S and F (A is a monovalent or divalent anion)[0013].
Li1+z Mnc N2-c O4-d Bd  (2)
(Lia Mn2-b M’b O4-c A’c = formula 2)[claim 1]
in the formula (2), −0.1<z<0.2, 0<C<2, 0<d<1; N comprises one or more of Ni, Fe, Cr, Ti, Zn, V, Al, Mg, Zr and Ce; and B comprises one or more of S, N, F, Cl, Br and I (0.8<a<1.3, 0<b<0.5, 0<c<0.3)[claim1] ](M refers to any metal or transition metal with an oxidation number of 2+ - 4+)[claim 1](A is a monovalent or divalent anion)[claim 1].
Han does not teach mixing a second positive active material with the pre-slurry to form a positive electrode slurry, or wherein the positive electrode plate has a resistivity of 3500 Ω·m or less.
Shizuka teaches a lithium metal oxide positive electrode active material wherein the volume resistivity is taught to be within the range of 50 Ω·m – 5,000 Ω·m. Further, it is taught that outside of this range the battery performance or the battery safety is compromised [0068][0069][0070].
Westphal teaches a relationship between lithium metal oxide electrode active material mixing, and its impact on resistivity. Specifically, over mixing has a negative impact on resulting resistivity value [fig. 8]. 


Regarding claim 17, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Further, Shizuka teaches wherein the positive electrode plate has a resistivity of 2500 Q-m or less (50 Ω·m – 5,000 Ω·m)[0068][0069][0070].

Regarding claim 18, combined Han teaches the lithium-ion secondary battery according to claim 7, 
Further, Shizuka teaches wherein the positive electrode plate has a resistivity of 1200 Q-m or less (50 Ω·m – 5,000 Ω·m)[0068][0069][0070]..

Regarding claim 20, combined Han teaches the lithium-ion secondary battery according to claim 7.
Further, Han teaches wherein the first positive active material and the second positive active material have a mass ratio of 3:7 to 99.5:0.5 (mixing ratio of between first and second material respectively 80:20 – 30:70)[0058][0062][0067].

Regarding claim 21, combined Han teaches the lithium-ion secondary battery according to claim 7.
.

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, Shizuka, US20090011334A1 and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF) as applied to claims 1 - 9 above , and further in view of Lee, US20200075997A1.

Regarding claim 10, Han with combined technical features of Shizuka, and Westphal teach the lithium-ion secondary battery according to claim 7.
	Han, Shizuka, and Westphal do not teach wherein the electrolyte contains a film-forming additive for positive electrode, and the film-forming additive for positive electrode is one or more of tris(trimethylsilyl)phosphate TMSP, tris(trimethylsilyl)boronate (TMSB), heptamethyldisilazane (HPMDS), and hexamethyldisilazane (HMDS).
	 Lee teaches using a film forming additive such as tris(trimethylsilyl)borate (TMSB) [0084] for use in a lithium secondary battery. Further, Lee teaches the additive to form a film on both the positive and negative electrode as well as the film being able to improve ion mobility as well as suppress decomposition of the electrolyte [0076].
	It would have been obvious to one skilled in the art at the time of filing to combine the electrolyte additive of Lee in the invention of combined technical features of Han, Shizuka, and Westphal to suppress the decomposition of the electrolyte as well as improve ion mobility.

Regarding claim 11, Han with combined technical features of Zhang teach the lithium-ion secondary battery according to claim 10.
Further, Lee teaches wherein the film-forming additive for positive electrode is present in an amount of 0.01 wt % to 5 wt % based on the sum weight of the electrolyte.

Regarding claim 12, Han with combined technical features of Zhang teach the lithium-ion secondary battery according to claim 10. 
Further, Zhang teaches wherein the film-forming additive for positive electrode is present in an amount of 0.1 wt % to 2 wt % based on the sum weight of the electrolyte (TMSP 3% or less by weight)[0084].

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han, US20140099551A1, Shizuka, US20090011334A1, and Westphal, “Influence of high intensive dry mixing and calendering on relative electrode resistivity determined via an advanced two point approach” (see attached PDF)  as applied to claims 1 - 9 above, and further in view of Nakazawa, US20150364794A1.

Regarding claim 13, Han teaches the lithium-ion secondary battery according to claim 7.
Han does not teach wherein the electrolyte contains a gas-generating inhibitor, and the gas-generating inhibitor is one or more of succinonitrile, adiponitrile, glutaronitrile, pimeliconitrile, suberonitrile, terephthalonitrile, hexanetricarbonitrile and 1,2,3-propanetricarbonitrile.

It would have been obvious to one skilled in the art at the time of filing to combine the electrolyte solution of Han with the nitrile additive of Nakazawa to improve electrolyte performance.

Regarding claim 14, Han with combined technical features of Nakazawa teach the lithium-ion secondary battery according to claim 13. 
Further Nakazawa teaches wherein the gas-generating inhibitor is present in an amount of 0.01 wt % to 3 wt % based on the sum weight of the electrolyte (0.001 – 10% by mass)[0084].

Regarding claim 15, Han with combined technical features of Nakazawa teach the lithium-ion secondary battery according to claim 13.
Further, Nakazawa teaches wherein the gas-generating inhibitor is present in an amount of 0.1 wt % to 2 wt % based on the sum weight of the electrolyte (0.001 – 10% by mass)[0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724               

/BRIAN R OHARA/Examiner, Art Unit 1724